 



     
 
  Exhibit 10(a)(xxiii)
 
   

Named Executive Officer Salaries

                 
Name
    Amount    
William R. Johnson
Chairman, President, and Chief Executive Officer
    $ 1,150,000      
Jeffrey P. Berger
Executive Vice President — Chairman Global Foodservice
    $ 540,750      
David C. Moran
Executive Vice President — President & Chief Executive Officer of Heinz North
America
    $ 620,000      
D.E.I. Smyth
Senior Vice President — Chief Administrative Officer
    $ 489,071      
Arthur B. Winkleblack
Executive Vice President and Chief Financial Officer
    $ 595,000      

Director Compensation
Effective June 1, 2007, non-employee directors receive the following annual
compensation:

•   $85,000 in cash and 3,000 restricted stock units payable in Common Stock. •
  $15,000 retainer for the chairs of the Audit and Management Development and
Compensation Committees. •   $10,000 retainer for the chairs of the Corporate
Social Responsibility and Corporate Governance Committees.

